Case: 2:20-cv-00054-WOB-CJS Doc #: 7-6 Filed: 04/17/20 Page: 1 of 2 - Page ID#: 167




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 COVINGTON DIVISION

 THEODORE JOSEPH ROBERTS, et. al.               :              Case No. 2:20-CV-00054-WOB
         Plaintiffs                             :
 v.                                             :
 ROBERT NEACE, et. al.                          :
         Defendants                             :


                               DECLARATION OF CARRIE COX
 Pursuant to 28 U.S.C. §1746, the undersigned, Carrie Cox, makes the following declaration,

 under penalty of perjury under the laws of the United States of America, that the facts contained

 herein are true and correct to the best of my knowledge and belief and that such facts are made

 based on my personal knowledge:

      1. My name is Carrie Cox. I am a resident of Vanceburg, Kentucky.

      2. My home and property is adjacent to a historical landmark covered bridge, which is

         frequented by the public. The bridge is located at 6387 Little Cabin Creek Road, in

         Vanceburg, Kentucky.

      3. The bridge is an approximately 114-foot structure.

      4. I am extraordinarily concerned about COVID-19 and have at-risk family members with

         respiratory issues. To that end, I am, and remain, supportive of the measures taken by

         Governor Beshear to limit the spread of COVID-19.

      5. Since the Governor put in place the hotline to report violations, and put in place his ban

         on mass-gatherings, I have witnessed between three and five car loads of people at a time

         coming to the bridge, where they congregate. These groups of people are not from the
Case: 2:20-cv-00054-WOB-CJS Doc #: 7-6 Filed: 04/17/20 Page: 2 of 2 - Page ID#: 168




              4-16-2020
